Exhibit 10.1

 

LOGO [g82003ex10-1_pg001.jpg]    Commercial Banking Group
Santa Clara Valley Region
121 Park Center Plaza, 2nd Floor
San Jose, CA 95113

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
October 1, 2009, by and between MAGMA DESIGN AUTOMATION, INC., a Delaware
corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

RECITALS

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of October 31, 2008, as amended from time to time (“Credit Agreement”).

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

1. Sections 1.1. and 1.1.1. are hereby deleted in their entirety, and the
following substituted therefor:

“SECTION 1.1. LINE OF CREDIT.

(a) Line of Credit. Subject to the terms and conditions of this Agreement, Bank
hereby agrees to make advances to Borrower from time to time up to and including
September 30, 2010, not to exceed at any time the aggregate principal amount of
Fifteen Million Dollars ($15,000,000.00) (“Line of Credit”), the proceeds of
which shall be used first, to refinance Borrower’s existing obligations to Bank,
and second, for Borrower’s working capital requirements. Borrower’s obligation
to repay advances under the Line of Credit shall be evidenced by a promissory
note dated as of October 1, 2009 (“Line of Credit Note”), all terms of which are
incorporated herein by this reference.

(b) Letter of Credit Reserve. Two existing Letters of Credit numbered 584969 and
587968 for $200,000.00 and $1,500,000.00, respectively, have been previously
issued by Bank and are deemed to have been issued under the Line of Credit. If
the Line of Credit terminates for any reason prior to the expiration of any such
Letters of Credit, Borrower shall pledge cash collateral maintained at Bank
equal to 100% of the stated amount of each such outstanding Letter of Credit.
The undrawn amount of such Letters of Credit shall be reserved under the Line of
Credit and shall not be available for borrowings thereunder. Each Letter of
Credit is subject to the additional terms and conditions of the Letter of Credit
agreements, applications and any related documents that were or may be required
by Bank in connection

 

-1-



--------------------------------------------------------------------------------

with the issuance thereof. Each drawing paid under a Letter of Credit shall be
deemed an advance under the Line of Credit and shall be repaid by Borrower in
accordance with the terms and conditions of this Agreement applicable to such
advances; provided however, that if advances under the Line of Credit are not
available, for any reason, at the time any drawing is paid, then Borrower shall
immediately pay to Bank the full amount drawn, together with interest thereon
from the date such drawing is paid to the date such amount is fully repaid by
Borrower, at the rate of interest applicable to advances under the Line of
Credit. In such event Borrower agrees that Bank, in its sole discretion, may
debit any account maintained by Borrower with Bank for the amount of any such
drawing.

(c) Borrowing and Repayment. Borrower may from time to time during the term of
the Line of Credit borrow, partially or wholly repay its outstanding borrowings,
and reborrow, subject to all of the limitations, terms and conditions contained
herein or in the Line of Credit Note; provided however, that the total
outstanding borrowings under the Line of Credit shall not at any time exceed the
maximum principal amount available thereunder, as set forth above.

2. Sections 4.3. is hereby deleted in its entirety, and the following
substituted therefor:

“SECTION 4.3. FINANCIAL STATEMENTS. Provide to Bank all of the following, in
form and detail satisfactory to Bank:

(a) not later than 90 days after and as of the end of each fiscal year, a
consolidated financial statement of Borrower, audited by a certified public
accountant acceptable to Bank, to include balance sheet, income statement and
statement of cash flow, along with Borrower prepared annual projections;

(b) not later than 60 days after and as of the end of each fiscal quarter, a
financial statement of Borrower, prepared by Borrower, to include balance sheet,
income statement and statement of cash flow;

(c) not later than 30 days after and as of the end of each month, a trial
balance sheet reflective of cash position prepared by Borrower;

(d) from time to time such other information as Bank may reasonably request.”

3. The Exhibit A referenced in Section 4.9. is hereby deleted in its entirety
and replaced with the Exhibit A attached hereto.

 

-2-



--------------------------------------------------------------------------------

4. Section 5.6. (e). is hereby deleted in its entirety, and the following
substituted therefor:

“(e) purchase money or capital lease liens not at any time securing indebtedness
in excess of an aggregate of $3,500,000.00 incurred in any fiscal year (i) on
fixed assets acquired or held by Borrower or for financing the acquisition of
the fixed assets permitted under Section 5.9 hereunder, or (ii) existing on
fixed assets when acquired as permitted under Section 5.9, if liens is confined
to the property and improvements and the proceeds of the fixed assets;”

5. The following is hereby added to the Credit Agreement as Section 5.9.:

“SECTION 5.9. CAPITAL EXPENDITURES.

Make any additional investment in fixed assets in any fiscal year in excess of
an aggregate of $3,500,000.00.”

6. Section 6.1. is hereby deleted in its entirety, and the following substituted
therefor:

“SECTION 6.1. The occurrence of any of the following shall constitute an “Event
of Default” under this Agreement:

(a) Borrower shall fail to pay when due any principal, interest, fees or other
amounts payable under any of the Loan Documents.

(b) Any financial statement or certificate furnished to Bank in connection with,
or any representation or warranty made by Borrower or any other party under this
Agreement or any other Loan Document shall prove to be incorrect, false or
misleading in any material respect when furnished or made.

(c) Any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Loan Document
(other than those specifically described as an “Event of Default” in this
section 6.1), and with respect to any such default that by its nature can be
cured, such default shall continue for a period of twenty (20) days from its
occurrence.

(d) Any default in the payment or performance of any obligation, or any defined
event of default, under the terms of any contract, instrument or document (other
than any of the Loan Documents) pursuant to which Borrower, any guarantor
hereunder or any general partner or joint venturer in Borrower if a partnership
or joint venture (with each such guarantor, general partner and/or joint
venturer referred to herein as a “Third Party Obligor”) has

 

-3-



--------------------------------------------------------------------------------

incurred any debt or other liability to any person or entity, including Bank;
provided however, that any cure period applicable to such default has expired,
and with respect to a default under any obligation to any person or entity other
than Bank, all debts or other liabilities of Borrower in default exceed One
Hundred Thousand Dollars ($100,000.00) in the aggregate as a result of such
default.

(e) Borrower or any Third Party Obligor shall become insolvent, or shall suffer
or consent to or apply for the appointment of a receiver, trustee, custodian or
liquidator of itself or any of its property, or shall generally fail to pay its
debts as they become due, or shall make a general assignment for the benefit of
creditors; Borrower or any Third Party Obligor shall file a voluntary petition
in bankruptcy, or seeking reorganization, in order to effect a plan or other
arrangement with creditors or any other relief under the Bankruptcy Reform Act,
Title 11 of the United States Code, as amended or recodified from time to time
(“Bankruptcy Code”), or under any state or federal law granting relief to
debtors, whether now or hereafter in effect; or any involuntary petition or
proceeding pursuant to the Bankruptcy Code or any other applicable state or
federal law relating to bankruptcy, reorganization or other relief for debtors
is filed or commenced against Borrower or any Third Party Obligor; or Borrower
or any Third Party Obligor shall file an answer admitting the jurisdiction of
the court and the material allegations of any involuntary petition; or Borrower
or any Third Party Obligor shall be adjudicated a bankrupt, or an order for
relief shall be entered against Borrower or any Third Party Obligor by any court
of competent jurisdiction under the Bankruptcy Code or any other applicable
state or federal law relating to bankruptcy, reorganization or other relief for
debtors.

(f) The filing of a notice of judgment lien against Borrower or any Third Party
Obligor; or the recording of any abstract of judgment against Borrower or any
Third Party Obligor in any county in which Borrower or such Third Party Obligor
has an interest in real property; or the service of a notice of levy and/or of a
writ of attachment or execution, or other like process, against the assets of
Borrower or any Third Party Obligor; or the entry of a judgment against Borrower
or any Third Party Obligor; if the related action or judgment involves at least
One Hundred Thousand Dollars ($100,000.00) or such other amount that would cause
aggregate outstanding claims against Borrower in respect of any or all of the
foregoing to exceed One Hundred Thousand Dollars ($100,000.00) and in each case,
the related action or judgment has not been dismissed or vacated without
expenditure of funds by Borrower except for legal proceedings within 30 days of
the filing, recording, service or entry; provided, however, that no advances
under any credit subject hereto shall be available until such dismissal or
vacation occurs.

 

-4-



--------------------------------------------------------------------------------

(g) There shall exist or occur any event or condition that Bank in good faith
believes impairs, or is substantially likely to impair, the prospect of payment
or performance by Borrower, any Third Party Obligor, or the general partner of
either if such entity is a partnership, of its obligations under any of the Loan
Documents.

(h) The death or incapacity of Borrower or any Third Party Obligor if an
individual. The dissolution or liquidation of Borrower or any Third Party
Obligor if a corporation, partnership, joint venture or other type of entity; or
Borrower or any such Third Party Obligor, or its directors or stockholders,
shall take action seeking to effect the dissolution or liquidation of Borrower
or such Third Party Obligor.

(i) Any Person or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended) shall (i) acquire beneficial
ownership of 25% or more the outstanding shares of voting stock of the Borrower
or (ii) obtain the power (whether or not exercised) to elect a majority of the
Borrower’s board of directors; with “Person” defined as any natural person,
corporation, firm, joint venture, partnership, limited liability company,
association, enterprise, trust or other entity or organization, or any
government or political subdivision or any agency, department or instrumentality
thereof.”

7. Section 7.2. is hereby amended by deleting the reference to “Santa Clara
Valley RCBO, 121 Park Center Plaza, 2nd Floor, San Jose, CA 95113” as the Bank’s
address, and by substituting in its place, “Santa Clara Technology RCBO, 121 S.
Market Street, 2nd Floor, San Jose, CA 95113.”

8. In consideration of the changes set forth herein and as a condition to the
effectiveness hereof, immediately upon signing this Amendment Borrower shall pay
to Bank a non-refundable fee of $37,500.00.

9. Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.

10. Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and reaffirms all covenants set forth therein. Borrower further
certifies that as of the date of this Amendment there exists no Event of Default
as defined in the Credit Agreement, nor any condition, act or event which with
the giving of notice or the passage of time or both would constitute any such
Event of Default.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

MAGMA DESIGN AUTOMATION, INC.    

WELLS FARGO BANK,
NATIONAL ASSOCIATION

By:  

/s/ Peter Teshima

    By:  

/s/ Patty Juarez

  Peter Teshima       Patty Juarez   Chief Financial Officer       Senior Vice
President By:  

/s/ Roy Jewell

        Roy Jewell         President      

 

-6-